 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPurolator Courier Corp. and Local 851, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Petitioner.Cases 29-RC-5570, 29-RC-5571, 29-RC-5572,and 29-RC-5573March 7, 1983DECISION AND ORDERBY CHAIRMAN MII LER AND MEMBERSZIMMERMAN AND HUNTERUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Administrative Law JudgeSteven Fish.' The Administrative Law Judge thentransferred the above-captioned cases to the Boardfor decision. Thereafter, the Employer and the Pe-titioner filed briefs with the Board.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the Adminis-trative Law Judge's rulings made at the hearing,finds they are free of prejudicial error. The rulingsare hereby affirmed.Upon the entire record in this proceeding, in-cluding the briefs, the Board finds:1. The parties stipulated and we find that theEmployer, a Delaware corporation with facilitiesin Long Island City, Plainview, and Elmsford,New York, and Westwood, New Jersey, as well asother facilities throughout the United States, is inthe business of providing delivery and pickup serv-ices for banks, lending institutions, state and Feder-al governmental agencies, health care institutions,supermarkets, and other customers. The parties fur-ther stipulated that between October 17, 1980, andOctober 16, 1981, a representative 12-monthperiod, the Employer, in the course and conduct ofits business, provided services valued in excess of$50,000 directly to customers located outside theState of New York. The parties stipulated, and wefind, that the Employer is engaged in commercewithin the meaning of the Act. We further findthat it will effectuate the policies of the Act toassert jurisdiction herein.I The Regional Director for Region 29 consolidated these cases withCase 29-CP-453 for hearing before an administrative law judge. Follow-ing the close of the hearing, the Administrative Law Judge severed theabove-captioned cases from Case 29-CP 4532 We hereby grant the motion by the International Brotherhood ofTeamsters, Chauffeurs, Warehousemenl and Helpers of America for leaveto file a brief amitcus cruriae and have considered the brief submittedtherewith The Petitioner has requested oral argument This request ishereby denied as the record, the exceptions, and the briefs adequatelypresent the issues and the positions of the parties.266 NLRB No. 742. The parties stipulated, and we find, that thePetitioner is a labor organization within the mean-ing of Section 2(5) of the Act, and we find that thelabor organization involved claims to represent cer-tain employees of the Employer.3. The Employer contends that the petitions fora unit of sorters, mechanics, utility employees,drivers (hereinafter courier-guards), and walkersfail to raise a question concerning representationbecause all of the employees in the petitioned-forunit are guards within the meaning of Section9(b)(3) of the Act,3and because Section 9(b)(3)prohibits the Board from certifying as a bargainingrepresentative for guards, any union which, like thePetitioner, admits to membership employees otherthan guards. The Petitioner concedes that it admitsnonguard employees to membership but disputesthe Employer's position regarding the guard statusof the employees sought. The Petitioner also statesthat it is prepared to proceed to an election in anyunit which the Board finds appropriate.The Board has considered twice, recently, theguard status of the Employer's courier-guards inother divisions of its nationwide delivery system.In Purolator Courier Corp., 254 NLRB 599 (1981),the Board found that the courier-guards employedin the Employer's Texas-Oklahoma region werestatutory guards. The petitioning union in PurolatorCourier Corp., 265 NLRB 659 (1982), attempted todistinguish the earlier case. However, the Board,relying in part on testimony presented by the Em-ployer that its courier-guard position was identicalthroughout the country, found that the courier-guards employed at the Employer's Memphis, Ten-nessee, facility also were statutory guards.The classifications of courier-guard is the mostsignificant position within the Employer's northeastregion, with which the instant proceeding is in-volved. Of approximately 570 employees in theregion, more than 500 are courier-guards. The pri-mary question presented here is whether the Peti-tioner has been able to distinguish the courier-guards it seeks to represent from those in the previ-ous cases. We find that it has not.As we found in those cases, the Employer's op-eration is designed to provide the secure, timelytransportation of a wide variety of valuable com-modities ranging from cash letters to controlleddrugs and radioactive pharmaceuticals. All of thecourier-guards are bonded and must undergo secu-rity clearance. They wear uniforms and make de-3 The Petitioner, in four petitions, sought separate units at each of thefour facilities mentioned above. At the hearing, however, the parties stip-ulated that the smallest appropriate unit, if any, is one that encompassesthe Employer's northeast region, consisting of all the Employer's oper-ations in New York State and the northern half of New Jersey384 PUROLATOR COURIER CORP.liveries in vans which are clearly identified as"Purolator Courier" delivery vehicles. The courier-guards are given keys to obtain access to thelocked premises and security vaults of a substantialnumber of the Employer's customers. They areheld accountable for the safekeeping of packages intheir vehicles and for taking precautions when en-tering or leaving customers' locked premises. In allthese respects the functions, responsibility, and con-ditions of the courier-guards' employment are vir-tually identical with those of the courier-guards inthe earlier cases. Such minor alleged differences asthe instances in which courier-guards were hiredbefore their security clearances or initial securitytraining programs were completed, or in whichthey were permitted to drive without uniforms, donot change their status. As the basic function ofthese courier-guards involves, directly and substan-tially, the protection of valuable property of theEmployer's customers, we conclude that they areguards within the meaning of Section 9(b)(3). Puro-lator Courier Corp., supra, 254 NLRB at 600; 265NLRB at 661.The extensive hearing conducted herein alsoconcerned the guard status of other employee clas-sifications sought by the Petitioner. In fact, there issubstantial question whether some of the employeesin these classifications are statutory guards. How-ever, having eliminated from any appropriate unitthe major component of the Employer's workforce, the courier-guards, we are not prepared tomake a determination that some of these other em-ployees constitute one or more appropriate units.For, although the Petitioner has indicated a will-ingness to accept alternative units, it has neithermade a record nor provided a rationale for the es-tablishment of any alternative unit or units. Thus,we conclude that there is no basis on which to findany appropriate unit in this proceeding. AmericanBroadcasting Company, A Division of A.mericanBroadcasting Companies, Inc., 210 NLRB 654(1974). Accordingly, we shall dismiss the petitionsherein.ORDERIt is hereby ordered that the petitions filed hereinbe, and they hereby are, dismissed.385